DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iglesias on 10/13/21.
The application has been amended as follows: 
Claims 1, 5, 11 and 17 are currently amended.
Claims 23-24 are cancelled.
Claim 1.	(Currently Amended) A non-transitory computer-readable storage medium with an executable program stored thereon, wherein the program comprises instructions for:	running an application, and displaying a first screen of the application on a display screen of a user equipment (UE);	receiving a screen capturing instruction;	in response to receiving the screen capturing instruction, automatically performing the ; and	 wherein the executable program is a first program, and the screen capture picture is generated without a user manually opening any executable program that is separate from the first program.
Claim 5.	(Currently Amended) A method, comprising:	running, by a user equipment (UE), [[an]] a first application; 	displaying, by the UE, a first screen of the first application;	detecting, by the UE, a screen capturing instruction;	in response to detecting the screen capturing instruction, automatically performing the following:		capturing, by the UE, a second screen that comprises the first screen;; and 		recognizing a target information area in the second screen, and marking the target information area in a display of the second screen, wherein the target information area comprises , and the screen capture picture is generated without a user manually opening any application that is separate from the first application.
Claim 11.	(Currently Amended) A user equipment, comprising: 	an input device; 	an output device; 	a non-transitory memory; and 	a processor; 	wherein the input device, the output device, the non-transitory memory, and the processor are connected to a bus, the non-transitory memory stores a set of program code that is executable by the processor, and the set of program code includes instructions for:		running [[an]] first application; 		displaying a first screen of the first application;		detecting a screen capturing instruction;		in response to detecting the screen capturing instruction, automatically performing the following: 		capturing a second screen that comprises the first screen; and; and  the screen capture picture is generated without a user manually opening any application that is separate from the first application.
Claim 17.	(Currently Amended) A software product stored on a non-transitory computer-readable storage medium, the software product being executable by at least one processor, the software product including instructions for:	running [[an]] a first application; 	displaying a first screen of the first application;	detecting a screen capturing instruction;	in response to detecting the screen capturing instruction, automatically performing the following:		capturing a second screen that comprises the first screen; and		recognizing a target information area in the second screen, and marking the target information area in a display of the second screen, wherein the target information area comprises target information, wherein the target information area is only a portion of the second screen;	after marking the target information area in the display of the second screen, detecting a user selection of the target information area that is detected in the display of the second screen; , and the screen capture picture is generated without a user manually opening any application that is separate from the first application.
Claim 23.	(Cancelled) 
Claim 24. 	(Cancelled)
Allowable Subject Matter
Claims 1-5, 7-11, 13-17, 19, 21-22 and 25 are allowed over the prior arts of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171